Citation Nr: 0117729	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  96-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Board remanded the issue on appeal in May 2000.  The case 
has been returned to the Board for appellate review.


REMAND

The veteran claims that he developed PTSD as a result of 
having experienced stressful events (stressors) while serving 
in Vietnam.  Service personnel records on file showed that 
the veteran had served with the United States Marine Corps 
and was in Vietnam from September 1968 to September 1969.  
These records documented that throughout his tour of duty in 
Vietnam, he was with the Marine Air Group 11, First Marine 
Air Wing, and was stationed at the Marine Air Base in Da 
Nang.

In a May 2000 decision, the Board reopened the claim of 
entitlement to service connection for PTSD after finding that 
new and material evidence had been introduced.  It went on to 
determine, under the law as it existed then, that the claim 
was "well grounded," that is, plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107 (1999); see Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).  The Board then 
remanded the claim in order to seek further development of 
evidence, particularly credible supporting evidence of the 
veteran's claimed inservice stressors.  In the May 2000 
remand, the Board had determined that such evidence was 
required because the record did not reflect that the veteran 
had engaged with combat with the enemy during his service in 
Vietnam.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
The RO was instructed that if any stressor or stressors were 
confirmed, the veteran was to be given a VA psychiatric 
examination to determine if a current diagnosis of PTSD was 
warranted on the basis of the confirmed stressor or 
stressors.  The record as of that time showed that the 
veteran had been diagnosed with PTSD by more than one health 
care professional.  

Prior to the May 2000 remand, the veteran had provided an 
account of stressors he claimed to have experienced in 
Vietnam.  First, during an April 1996 psychiatric 
examination, he reported having served as a sniper.  Second, 
he reported two events pertaining to patrol duty that he 
claimed to have performed: seeing his friend killed while out 
on patrol, and being one of only seven men who returned from 
a patrol.  Third, in his August 1996 substantive appeal the 
veteran reported a stressor consisting of exchanging gunfire 
with the enemy while on guard duty at Da Nang.  He provided 
no other specific information regarding that event.  

In compliance with the May 2000 remand instruction, the RO 
sought from the veteran additional, detailed information 
about his stressors in Vietnam.  

The veteran responded in writing by describing two more 
stressors.  First, he alleged that in March 1969, at 
approximately 1:20 A.M., his air base was hit by enemy rocket 
and mortar fire.  He stated that he saw "Sgt. Harris hit by 
shrapnel while running to the bunker"and "[P]rivates Baker 
and White" hit by shrapnel.  He did not specify whether the 
Marines named had been killed or wounded but stated that the 
attack left him in fear that "[he] would be killed next."  
He did not give the first names of these Marines.  Second, he 
alleged (although seeming to deliver his account as a dream 
in which he relived an actual event) that in February 1969, 
his air base was being hit by enemy rocket and mortar fire 
unremittingly for approximately three weeks, during which 
time there were many casualties and the enemy came close to 
the compound.  

The RO then wrote to the Marine Corps Historical Center, 
History and Museums Division, of the Department of the Navy, 
Headquarters United States Marine Corps and requested 
verification of, and available documentation pertaining to, 
the stressors claimed by the veteran, but only the two 
stressors alleged in the written response received from him 
after the May 2000 remand.  In its request, the RO indicated 
that the veteran had represented that Marines Harris, Baker, 
and White had been injured but said nothing about their 
possibly having been killed.  

The agency responded, in December 2000, by providing the RO 
with command chronologies for the veteran's unit for each of 
the months from January 1969 through April 1969.  This 
documentation did not contain information relevant to the 
veteran's account.  The agency did not offer other 
information concerning whether Marines named Harris, Baker, 
and While had been injured or killed and if so, where and 
when.

In January 2001, the RO issued a supplemental statement of 
the case (SSOC) in which it expressed the conclusion that no 
stressor claimed by the veteran had been confirmed by 
objective evidence.  (Because the RO concluded that none of 
the stressors alleged by the veteran had been verified, no 
psychiatric examination took place.)  The Board observed in 
the May 2000 remand that the regulation setting out the 
requirements for service connection for PTSD, 38 C.F.R. 
§ 3.304(f), had been revised during the pendency of the 
veteran's appeal, and it instructed the RO to consider the 
new regulation in an SSOC issued after the procedures 
required by the remand had been accomplished and adjudicating 
the merits of the claim.  See Karnas. v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the RO did not discuss the 
new regulation in its SSOC, or consider the claim on a de 
novo basis.  

The Court has held that a remand by the Board confers on the 
appellant as a matter of law the right to compliance 
therewith and imposes on the Secretary of VA a concomitant 
duty to ensure such compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The RO did not comply with the 
direction in the May 2000 remand that it readjudicate the 
claim on the merits and, consider the current version of 
38 C.F.R. § 3.304(f).

The veteran's representative argues that inasmuch as the 
veteran supplied the names of individuals with whom he 
served, the RO should have attempted to obtain the action 
reports and casualty lists that would show the names of the 
individuals referenced by the veteran.

Moreover, the claim must be remanded because the so that 
additional information that might confirm the stressors 
recounted by the veteran can be sought through inquiries that 
are more precise, and more wide-ranging, than those 
previously made.  In seeking corroboration of the stressors 
alleged by the veteran after the May 2000 remand, the RO 
represented to the Marine Corps Historical Center only that 
the Marines in question - - Harris, Baker, and White - - had 
been wounded, not that they might have been killed.  
Furthermore, the RO after the May 2000 remand did not seek 
any information from the Marine Corps Historical Society or 
other government agency concerning the stressors recounted by 
the veteran before the May 2000 remand, or unit histories 
that might have provided credible supporting evidence of the 
claimed stressors.  

The Board notes that during the pendency of this appeal, in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA reaffirms VA's obligations to a claimant 
under the former law with respect to the giving of notice and 
the rendering of assistance with the development of evidence, 
specifies the reach of these duties, and requires that these 
duties be fulfilled before the claim in question is decided.  
(In so doing, the VCAA eliminates the concept of a well-
grounded claim as a prerequisite to this assistance, thus 
superseding the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999).)  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
VCAA also provides that VA must make reasonable efforts to 
obtain records pertinent to a claim and if the records cannot 
be secured, so notify the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Furthermore, under the VCAA, VA must supply a 
medical examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  

The appellant is entitled to the benefit of this new law. 
Karnas.  The Board finds that the VCAA has not been fully 
satisfied and therefore, the claim must be remanded.  
Bernard.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (VCAA), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any medical or lay evidence 
supporting his claim that is not 
currently of record.  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
all records or other documentation not 
currently of record.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO should also ask the veteran to 
provide any additional specific and 
detailed information concerning the 
stressors that he has alleged both before 
and after the May 2000 remand, including 
the first names of the Marines (Harris, 
Baker, and White) he alleges he saw hit 
by shrapnel and whether he is claiming he 
saw them get wounded or killed, and the 
names of the friends  

4.  Then, regardless of whether the 
veteran has provided additional 
information or not, the RO should prepare 
a written summary of the stressors 
alleged and then seek from all 
appropriate organizations, including, 
again, the Department of the Navy, 
Personnel Management Support Branch, 
Headquarters United States Marine Corps, 
additional records and other documents 
pertinent thereto.  The RO should request 
information as to whether each of the 
Marines (Harris, Baker, and White) named 
by the veteran in his account of his 
stressors was killed or wounded.  
Documents requested should include, but 
should not be limited to, Morning Reports 
and any casualty and wounded lists for 
his unit during the entire time that the 
veteran served in Vietnam.  If any 
organization that the RO contacts is 
unable to provide the information and 
records requested, it should be asked to 
direct the RO to alternative sources.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence as a 
result of these procedures, it must 
notify the veteran and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the VCAA, the efforts to obtain any 
records for the veteran from any federal 
department or agency must continue until 
the records are obtained, unless it is 
reasonably certain that they do not exist 
or that further efforts to obtain those 
records would be futile.  Therefore, the 
RO is requested to inquire of all 
possible custodians.  

5.  After conducting these inquiries and 
reviewing all information and 
documentation acquired as a result, the 
RO should prepare a written report 
detailing the nature of any stressor(s) 
which it has determined are supported by 
credible evidence.

6.  If the above-requested development 
results in credible supporting evidence 
of any of the claimed stressors, 
instruction concerning examination 
included in the May 2000 remand should be 
carried out.  As per that instruction, 
the veteran should be provided a 
psychiatric examination by a board of two 
psychiatrists, if possible, in order to 
determine whether he has PTSD as a result 
of the verified in-service stressors.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological tests, 
that are deemed necessary for an accurate 
assessment.

The examiners should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any pathology 
found. If the evaluation results in a 
diagnosis of PTSD, the examiners should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.

The examiners should also explain how the 
veteran's symptoms and stressor(s) meet 
the DSM diagnostic criteria for PTSD.  
The examiners should provide the complete 
rationale for all opinions given, and 
state in the report of the examination 
that the case file was reviewed in 
conjunction with the examination.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may produce consequences adverse to 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that he does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

8.  After completion of the foregoing, 
the RO must review the claims file and 
ensure that all of the development 
requested herein has been conducted and 
completed in full and in addition, that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any other 
development is incomplete, appropriate 
corrective action is to be implemented 
immediately.  

9.  Thereafter, the RO should review the 
expanded record and adjudicate the claim 
on the merits.  The RO must consider both 
the former and the current regulations 
applicable to the issue of entitlement to 
service connection for PTSD, must apply 
the more favorable provision on each 
question pertinent to the claim.  If the 
benefit sought on appeal remains denied, 
the RO must provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for appellate 
review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


